—Judgment unanimously affirmed without costs. Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul a determination that he violated certain prison disciplinary rules. Supreme Court properly dismissed the proceeding as moot after respondent issued an administrative order reversing the determination and directing the expungement of all references to the disciplinary proceeding (see, Matter of Free v Coombe, 234 AD2d 996). We reject petitioner’s contention that the expungement order is incomplete (see, Matter of Wong v Coughlin, 150 AD2d 832, 833). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — CPLR art 78.) Present — Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.